DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species B in the reply filed on March 29, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden upon Examiner.  This is not found persuasive because as stated in the requirement for restriction dated November 3, 2020, Species A and B have mutually exclusive characteristic in that the first and second apex region sidewalls are either planar or non-planar. In the response, Applicant has not stated that these are obvious variants of each other. Applicant has only asserted that there is no burden upon Examiner. This argument is not persuasive as they would require a different field of search, and because this is divergent subject matter. 
While Applicant asserted that this was a traversal of Examiner’s restriction requirement, Applicant has not specifically pointed out the error(s) in Examiner’s restriction. 37 CFR 1.111. Applicant has simply made a conclusory statement. This is not an argument. Therefore, Applicant’s election is being treated without traverse.
In addition, Applicant has stated that they have amended the claims to remove the limitations concerning the planar and non-planar aspects of the claim. Applicant also states that figures 3, and 7-13 read upon the elected Species B. Therefore, Examiner will examine Group I; Species B; and Figures 3, and 7-13 (Examiner notes that figure 3 is the final device of the elected .
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 2, 2019 was considered by the examiner.


Drawings
The drawings are objected to because:
Figures 1A-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
In figure 3 element 306 is called a via/opening. However, in ¶ 0047 element 306 is called 3D stackable via cross-bar formation. Applicant needs to use only one label per element.
In figure 3 there are two element 306s. One for the via/opening and one for 3D stackable via cross-bar formation. Applicant has the same element number for different parts.
In figure 3 there is a rectangular vertical element between 320 and 102A/104A/106A that is unlabeled. Applicant needs to label this element.
The drawing, figure 3, does not show the limitation, wherein the filament region comprises an apex region comprising a first apex region sidewall and a second apex region sidewall. Ex Parte Good 1911 Cd. 43, 164 OG 739 (Cmm’r Pat. 1911).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The disclosure is objected to because of the following informalities:
In ¶ 0049, element 1102 is discussed with reference to figure 3. There is no element 1102 in figure 3. Applicant needs to add “not shown” after element 1102 in figure3.
In ¶ 0052, Applicant is referring to via/opening 306. However, as stated in ¶ 0047, element 306 is a 3D stackable via cross-bar formation. Applicant needs to use only one label per element, and correct this throughout the specification.
Appropriate correction is required.

	
	


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, 
Claim 5 contains the term “filaments” (plural). This term lacks antecedent basis in the claim. For Examination purposes only it will be treated a filament (singular).
Regarding claim 9, 
Claim 9 is indefinite because it contains circular reasoning. The circular reasoning is that claim 9 is directed to “an integrated circuit (IC)” device (preamble). The body of the claim contains the preamble (IC) in the limitation “wherein a portion of the bottom conductive electrode  is within a via formed in a fill material of the IC structure”. Since the entire body of the claim is equivalent to a definition of a word, by using the term IC in the body of the claim Applicant is defining a word by itself. This is equivalent if the definition of a house, was a building comprising a house. The world and definition circle each other.
Regarding claim 12,
Claim 12 is indefinite for the same reason as claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Trinh et al. (US 2016/0218283 A1) (“Trinh”).
Regarding claim 1, Trinh teaches at least in figure 16:
a resistive switching device (RSD) comprising (detailed below): 
a bottom conductive electrode (112/110); 
an insulator region (126/122/124) communicatively coupled to the bottom conductive electrode (112/110), 
wherein a first portion (122/124) of the insulator region (126/122/124) define a filament region having a predetermined filament region shape (130), 
wherein a second portion of the insulator region (126) does not include the filament region (no 130); and 
a top conductive electrode (134/146/144) communicatively coupled to the insulator region (126/122/124) ; 
wherein the predetermined filament region shape  (shape of 130) is configured to control filament formation (130) within the insulator region (126/122/124) such that a level of filament 
Regarding claim 2, Trinh teaches at least in figure 16:
wherein the filament region (130) comprises an apex region (region around 130) comprising a first apex region sidewall (a sidewall where 130 meets 124) and a second apex region sidewall (a sidewall where 130 meets 122).
Regarding claim 3, Trinh teaches at least in figure 16:
wherein the first apex region sidewall intersects the second apex region sidewall at an angle that is less than about 90 degrees (figure 16 shows a filament region 130 similar to Applicant’s filament region 310, and the region of the apex shown in figure 16 is similar to Applicant’s apex region 414A. Since this is the case the apex regions of the prior art must have the same angle as Applicant).
Regarding claim 4, Trinh teaches at least in figure 16:
wherein the RSD is configured to, based on a voltage applied across the bottom conductive electrode and the top conductive electrode, form filaments in the insulator region (this is the use of the device based upon Applicant’s ¶ 0050. As such this limitation does not differentiate the prior art from the claimed subject matter. Additionally, Trinh teaches this in ¶ 0063).
Regarding claim 5, Trinh teaches at least in figure 16:
wherein the predetermined filament region shape further controls filament formation within the insulator region such that more than one half of the filaments formed in the insulator region are formed in the filament region (Under MPEP 2112 this is an inherent feature of the filament shape, as the prior art shows that the filament 130 is formed in the filament region).
Regarding claim 6, Trinh teaches at least in figure 16:
wherein the filament region (region of 130) comprises a metal oxide (¶ 0021, 122 can be HfO).
Regarding claim 7, Trinh teaches at least in figure 16:
wherein the metal oxide comprises a compound selected from the group consisting of HfO2, Ta205, and ZrO2. (¶ 0021, where 122 can be a HfO based layer, e.g. a HFO2, see ¶ 0016).
Regarding claim 8, Trinh teaches at least in figure 16:
wherein the insulator region (126/122/124) further comprises a reactive electrode (126).
Regarding claim 9,
Claim 9 is not patentably distinct from claim 1, and is rejected for the same reasons as claim 1.
Claim 9 does include the additional language of…
wherein a portion of the bottom conductive electrode (112) is within a via (where 112 meets 110) formed in a fill material (where 112 meets 110 is material which is formed and fills the space where 112 meets 110) of the IC structure).
Regarding claim 10,
Claim 10 is not patentably distinct from claim 2, and is rejected for the same reasons as claim 2.
Regarding claim 11,
Claim 11 is not patentably distinct from claim 3, and is rejected for the same reasons as claim 3.
Regarding claim 12,
Claim 12 is not patentably distinct from claim 4, and is rejected for the same reasons as claim 4.
Regarding claim 13,
Claim 10 is not patentably distinct from claim 5, and is rejected for the same reasons as claim 5.
Regarding claim 14,
Claim 14 is not patentably distinct from claim 6, and is rejected for the same reasons as claim 6.
Regarding claim 15,
Claim 15 is not patentably distinct from claim 7, and is rejected for the same reasons as claim 7.
Regarding claim 16,
Claim 16 is not patentably distinct from claim 8, and is rejected for the same reasons as claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.